Title: Vincent Gray to James Monroe, 14 August 1813
From: Gray, Vincent
To: Monroe, James


Sir
Havana 14 August 1813
Supposing that it would not be uninteresting to you to hear something relative to the unfortunate Sufferers in Fort Principe, from Florida, I take leave to enclose to you herewith, the answer of the Captain General to my note on that subject; written in conseguence [sic] of a letter recd. from Governor Claiborne, in behalf of those unfortunate men.
His Excellency the Captain General, does appear to be disposed to release those men, but as to himself, he can do nothing, without being aided by his legal advices, assessor & Auditor—one of whom is also favorably disposed but the other is not: However a Decision having been had on their case, and transmitted to the Regency, I am disposed to believe, that nothing will be done further here, without orders from thence.
Sibley having been naturalized in West Florida, and a resident thereof, has been declared as coming within the Purview of the Royal Indult—but none of the others; as they are Foreigners. However as the whole fees are demanded from Sibley upwards of $700 previous to his release, he will remain in Prison until his friends can raise that Sum for him.
Governor Claiborne intimated to me that if those men could be released, that the Government of the UStates would pay their fees & passage home, provided they were reasonable. I do not know when they may be released, but I am led to believe in the course of the next three months or never—Indeed the Packet who arrived yesterday ought to have brought an answer to the Captain Generals dispatch on that subject.
If the Government of the UStates will pay the fees of those men when released, and also their passage, I will willingly advance the amount here, and with your approbation draw upon your Depar⟨t⟩ment for the amount.
Their Countrymen here, have Cloathed and kept them alive by private Subscription Until lately, but there being now but few here, and none disposed to Continue those Donations, they are realy Suffering great hardships; as the Provisions given to Prisoners, such as them, are of a Very inferior quality, and a very Scant allowce. for men.
I will with great pleasure lend my aid as far as may lay within my power, to procure the release of those unfortunate men—and as I am upon good & friendly terms with the Auditors—and Consider the Captain General, as my friend, I flatter myself that I can do as much in procuring their release, as any other person. Nassau is playing the same game towards this Island, as it did toward the United Stat[e]s last war, which has at last roused the Spaniard to Publish a piece against them, not very Honorable to the Public authorities of that Island, which you have enclosed.
Indeed such are the fears of the People of that Island, against the resentment of the Merchants of this, that but few vessels have been sent to this Port, since the appearance of that Publication.
It is strange, but not less true, that a Nassau man is looked upon here, nearly in the same point of View, as a frenchman.
St[r]ong representations have been made to the Regency, agt. Such outrages—and if no redress is granted, I should not be surprized if all communication was to be Cut off between the two Islands.
Asking Pardon for Intruding upon your time, without authority to do so, and offering you my Services in this quarter, when they can be usefully employed in behalf of distressed Americans, I have the Honor to be Sir, Very respectfully, Your mo. ob Serv
Vincent Gray
P.S. Enclosed you have a letter from St. Jago de Cuba.
That Consulate still exists but not to the Honor of the UStates. It ought to be abolished, until it Can be exercised openly and Honorably—and by a person who can feel for the distresses of His Country men. There a foreigner can not do; consequently never ought to exercise the duties of Such an office. I lament that Mr. Mitchell did not carry the Consulate with him, when the Government refused to receiv[e] him—instead of appointing a person to represent him.
If the Government of the UStates was publicly to announce in the Gazettes, that no Consul or agent resided at Cuba, and order the Holder of the Seals, to cease to exercise any duties touching the Consulate—it would prevent numerous disputes in that Port, & distressed Americans might fear as well, or better than they now do.
The Person holding it can do nothing for his own Govert. nor for his Countrymen, under its influence—Consequently no Man ought to hold such an office to answer his own private purposes; thereby bringing such a high & responsable office into disrepute.
 